Citation Nr: 1135071	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  09-08 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include chondromalacia and including as secondary to a service-connected left ankle disability.

2.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left ankle disability.

3.  Entitlement to service connection for hearing loss of the right ear.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to May 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Columbia, South Carolina Department of Veterans' Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Veterans' Law Judge in April 2010.  A transcript of that hearing has been associated with the claims file.

The claims on the title page were previously remanded by the Board in a June 2010 rating decision.

During the pendency of this appeal, by a June 2011 rating decision, the RO granted service connection for the Veteran's left ear hearing loss.  As this constitutes a full grant of the benefits sought on appeal, this matter is no longer in appellate status.  

The issues of service connection for left and right knee disabilities, to include chondromalacia of the left knee and including both as secondary to a service-connected left ankle disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

Affording the Veteran the benefit of the doubt, the satisfactory lay and medical evidence of record demonstrates that hearing loss of the right ear is related to acoustic trauma during his active service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, the criteria for the establishment of service connection for hearing loss of the right ear have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2010).  The legislation has eliminated the well-grounded claim requirement, has expanded the duty of VA to notify the appellant and the representative, and has enhanced its duty to assist an appellant in developing the information and evidence necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection will also be presumed for certain chronic diseases, including hearing loss, if manifested to a compensable degree within one year after discharge from service. 38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113.

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2010).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

During an April 2010 hearing, the Veteran testified that, following his active service, he worked in construction during the summertime with noise exposure, although he was unable to wear hearing protection because he needed to hear in case of an emergency and he wore hearing protection when he could.  He stated that it was almost impossible to spend four years in the artillery and not suffer hearing loss.  The Veteran testified that that driving the howitzer in service with a round of 205 pounds was very loud and that he was exposed to this type of noise for 21 days, every three months.  He also stated that he had periodic audiometric testing in service as well.  

The Board finds that the Veteran's statements and testimony regarding his exposure to excessive noise during active service are credible as they are supported by his service records, as discussed below.  See Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence). 

Service treatment records reflect that, in the April 1971 enlistment examination, audiometric testing revealed that the hearing threshold levels in decibels in the right ear were 10, 5, 5, 5 and 5 at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 15, 10, 5, 5, and 10 respectively.  In a May 1981 Chapter 5 examination, audiometric testing revealed that the hearing threshold levels in decibels in the right ear were 15, 10, 5, 10 and 5 at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 10, 5, 5, 15, and 20 respectively.  

The Board notes that while the Veteran served on active duty until May 1983, no separation examination is included in the service treatment reports and therefore, no audiometric testing upon separation was performed.  

Service personnel records and the Veteran's DD Form 214 reflect that his military occupational specialty (MOS) was that of a 13B10 cannoneer.  Therefore, this evidence supports the Veteran's claims that he was exposed to excessive noise during active service. 

In a September 2008 VA examination, the Veteran was diagnosed with mild to moderately severe sensorineural hearing loss of the right ear and mild to moderate sensorineural hearing loss of the left ear.  The examiner concluded that the Veteran's hearing loss was less likely as not caused by or the result of his military service, including military noise exposure.  He explained that the Veteran's Chapter 5 separation physical examination performed on March 1981 showed normal hearing in both ears with no complaints of hearing loss or tinnitus in either ear.  

In an October 2009 VA examination, the examiner noted that there was a normal audiogram on retention examination in 1981 and no more recent examination could be located.  The examiner noted in the diagnosis that it was likely unchanged from the last examination.  In her opinion, the examiner concurred with the September 2008 VA examiner that the hearing loss was less likely as not due to military noise exposure.  She explained that the Veteran had normal hearing in 1981 before separation in 1983 and noted that noise exposure did not cause a delayed onset hearing loss.  

While the VA examinations provided negative opinions with rationales and were based upon a review of the claims file and an examination of the Veteran, the Board finds these examinations were inadequate.  See Martinak v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the Board notes that the September 2008 examiner noted that the Veteran's hearing was normal in the March 1981 Chapter 5 separation examination, however, the evidence of record reflects that the Veteran was not discharged from active duty until May 1983, over two years following the March 1981 examination with no additional audiometric testing.  In addition, the Board points out that while the audiometric testing during the Veteran's active service does not reflect speech reception thresholds which qualify as a hearing loss disability within VA standards as set by 38 C.F.R. § 3.385, it does reflect an increase in speech reception thresholds from the April 1979 entrance examination to the March 1981 Chapter 5 examination at most frequencies in the right ear and at 3000 and 4000 Hertz in the left ear.  These factors were not considered by the September 2008 and October 2009 VA examiners in formulating their conclusions.  

In a July 2010 VA examination, the Veteran reported that his military noise exposure included that from artillery, howitzers, small weapons and tactical vehicles.  He reported that his past work experience included that of a security officer, a substitute teacher, and he worked in construction.  The Veteran denied a significant history of non-military noise exposure.  The Veteran was found to have mild to moderately severe sensorineural hearing loss of the right ear.  The examiner opined that hearing loss and tinnitus in the left ear were at least as likely as not caused by, or a result of, military service, specifically noting military noise exposure.  He explained that the Veteran's hearing was not tested at the time of his separation from the military and comparing his induction hearing test with one performed in March 1981, there was a 10 decibel increase in pure-tone thresholds 3000 and 4000 Hertz in the left ear.  The examiner also noted there was no change in the right ear hearing between induction and separation.  Finally he concluded that the relationship between noise induced hearing loss was well documented in the literature.  

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board has determined, based upon the medical and satisfactory lay evidence set forth above, that the Veteran's current hearing loss of the right ear was incurred during his active service.  As noted above, the Veteran's service information supports his reports of exposure to excessive noise during his active service and his statements and testimony of exposure to excessive noise in service were found to be credible.  The post service medical evidence of record reflects that the Veteran is currently diagnosed with right ear sensorineural hearing loss.  

With respect to the July 2010 opinion provided by the VA examiner, the Board finds that this opinion, taken together with the entire evidence of record, puts the evidence in relative equipoise.  While the July 2010 VA examiner opined that hearing loss and tinnitus in the left ear were at least as likely as not caused by, or a result of, military service, specifically noting military noise exposure, this opinion is unclear as to whether the examiner is referring solely to the Veteran's left ear tinnitus and includes bilateral hearing loss, or restricted his opinion to the left ear only for both hearing loss and tinnitus.  To the extent that his rationale indicates that his opinion is limited to the left ear only, the Board notes the rationale incorrectly finds that there was no change in the right ear hearing between induction and separation, because there was no separation examination of record and because audiometric testing the March 1981 examination revealed a 5 decibel loss in pure-tone thresholds in the right ear at the 500, 1000 and 3000 Hertz levels since the entrance examination.  Accordingly, the Board will resolve doubt in favor of the Veteran and find that the July 2010 VA examiner's opinion encompassed solely to the Veteran's left ear tinnitus and included bilateral hearing loss.  Thus, the service treatment reports and the nexus opinion furnished by the July 2010 VA examiner put the evidence in relative equipoise as to the Veteran's hearing loss of the right ear.  

Thus, resolving all reasonable doubt in favor of the Veteran, service connection for hearing loss of the right ear is warranted.  38 C.F.R. § 3.102 (2010).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for hearing loss of the right ear is granted.  


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims for entitlement to service connection for a left knee disability, to include chondromalacia and including as secondary to a service-connected left ankle disability, and a right knee disability, to include as secondary to a service-connected left ankle disability.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  

The Veteran contends that his left and right knee disabilities began during his active service and have continued since that time and that these disabilities have been worsened by his service-connected left ankle disability.  

In a June 2010 remand, the Board instructed the RO, via the AMC, to in part, to schedule the Veteran for a VA examination and for the VA examiner to furnish an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed left and right knee disabilities are related to or were aggravated by his service-connected left ankle disability.

In a July 2010 VA examination, the VA examiner opined that it was less likely than not that his bilateral knee condition was related to the Veteran previously having been in the service and also that it was less likely than not that his left ankle condition played any role in him developing the mild degenerative arthritis in the bilateral knees.  He found that there was no substantial objective data to state that the bilateral knee condition had any role to his previous left ankle condition, that the bilateral knee condition was a separate disease entity completely unrelated to the left ankle, that the repetitive trauma and gradual wear and tear which led to the degenerative arthritis in the bilateral knees predominantly occurred since military discharge, and that obesity facilitated the degenerative process as well.  

The Board observes that, while the Veteran was provided a VA examination in July 2010 and an opinion was provided regarding whether the Veteran's diagnosed left and right knee disabilities are related to his service-connected left ankle disability, no opinion has been furnished with respect to whether the Veteran's diagnosed left and right knee disabilities are aggravated by his service-connected left ankle disability.  Thus, the Board finds that, as the opinion requested in the June 2010 remand regarding whether the Veteran's diagnosed left and right knee disabilities were aggravated by his service-connected left ankle disability has not been provided, it is necessary to remand the claim again for full compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board notes that where a veteran's service-connected disability causes an increase in a non-service connected disability, the veteran is entitled to service connection for that incremental increase in severity attributable to the service- connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995). 

To ensure due process of law and proper compliance with the Board's June 2010 remand instructions, the case is REMANDED for the following action:

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should forward the claims file to the July 2010 VA examiner who performed the examination of the Veteran's left and right knee disabilities, or, if this examiner is not available, the claims filed should be forwarded to a similar specialist, to review the claims file, including the Veteran's testimony with respect to the worsening of his left and right knees due to favoring his left ankle.  

The examiner is then asked to furnish an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected left ankle disability caused a worsening of any currently diagnosed left and right knee disabilities beyond the natural progression of the left and right knee disabilities?  If so, please specify the degree of aggravation (i.e., increase in disability).  See Allen v. Brown, 7 Vet. App. 439 (1995).  

Pleast note that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against a causal relationship.  Please answer the question posed with the use of "as likely", "more likely", or "less likely" language.  

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth (i.e. the examiner is asked to please explain why s/he reached the conclusion they did).  A discussion of medical principles involved would be of considerable assistance to the Board.  The report of the examination should be associated with the claims file.

2.  To help avoid future remand, VA must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


